This petition for the assessment of damages for the taking of land in Dedham as a site for a new Public Works garage resulted in a verdict for the petitioner. The respondent filed a motion for new trial, accompanied by affidavits. This motion was heard on four grounds, the only one now argued being newly discovered evidence. The motion was denied. The respondent excepted. There was no abuse of discretion, and the refusal will not result in manifest injustice. Spiller v. Metropolitan Transit Authy. 348 Mass. 576, 580.

Exceptions overruled.